DETAILED ACTION

                                         REASONS FOR ALLOWANCE

1.	Claims 1-7, 9-20 are allowed.
2.	The following is an examiner’s statement of reasons for allowance:
Applicant’s argument filed 11/10/2020 regarding claims 1-7, 9-20  have been considered and are persuasive.  The prior art does not disclose ”determine a first set of document section ranking scores for the first candidate document based at least in part on the first document setting information and the second document setting information, wherein a document section ranking score quantifies a likelihood of a setting for a candidate document section satisfying preference information; select a second candidate document of the plurality of candidate documents based at least in part on one of the first set of document section ranking scores or the mapping information; determine a second set of document section ranking scores for the second candidate document based at least in part on the first document setting information and the second document setting information; determine a first document selection score for the first candidate document based at least in part on the first set of document section ranking scores and a second document selection score for the second candidate document based at least in part on the second set of document section ranking scores; select one of the plurality of candidate documents based at least in part on first document selection score and the second document selection score; and generate information to present the one of the plurality of candidate documents”, as required by claim 1 and a similar to the limitations of claims 5 and 17.  Thus, prior art of record .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


        
                                                       Contact Information
3.	Any inquiry concerning this communication or earlier communications 
from the examiner should be directed to Kim T. Nguyen whose telephone number is (571)270-1757.  The examiner can normally be reached on 7:30AM to 5:00PM East. Alt Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the 
	examiner’s supervisor, Alford Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

Jan. 13, 2021
/KIM T NGUYEN/Primary Examiner, Art Unit 2153